United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3505
                        ___________________________

                                   Jovica Petrovic

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: May 28, 2018
                               Filed: June 7, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      In 2015, we remanded to the District Court Jovica Petrovic’s claim under Rule
41(g) of the Federal Rules of Criminal Procedure for return of seized property. Once
again, he is appealing the denial of his motion. And once again, we remand for
further proceedings.
       Initially, we construe the District Court’s October 2016 opinion, memorandum,
and order as converting Petrovic’s Rule 41(g) motion into an action for damages only
to the extent Petrovic sought return of property that was no longer in the
government’s possession, thus effectively creating two separate actions: an action for
damages regarding the property no longer in the government’s possession and a Rule
41(g) action regarding the property the government still possesses. See United States
v. Bailey, 700 F.3d 1149, 1152–53 (8th Cir. 2012) (explaining that when a court
determines that the government no longer possesses property sought to be returned
through a Rule 41 motion, the court should allow the movant to convert the motion
into an action for damages).

       We conclude that it was improper for the District Court to deny relief based on
the doctrine of res judicata or claim preclusion in resolving Petrovic’s Rule 41(g)
motion. See In re Anderberg-Lund Printing Co., 109 F.3d 1343, 1346 (8th Cir. 1997)
(“[T]he party against whom res judicata is asserted must have had a full and fair
opportunity to litigate the matter in the proceeding that is to be given preclusive
effect.”). We remand the case with instructions to address Petrovic’s Rule 41(g)
claim regarding the property still in the government’s possession.1
                       ______________________________




      1
         Petrovic’s converted action for damages remains pending in the District Court.
See Schweiss v. Chrysler Motors Corp., 922 F.2d 473, 476 (8th Cir. 1990)
(explaining why it may be preferable to have a district court address an issue in the
first instance).


                                         -2-